Title: To George Washington from Major General William Heath, 13 August 1777
From: Heath, William
To: Washington, George



Dear General
Boston Augt 13, 1777

I have received the honor of yours of the 27 Ulto. Extracts of the paragraph respecting the Expedition to the River St Johns I sent to the Assembly—finding your Excellency’s opinion, without [waiting]

for further Directions from Congress they voted to lay the Expedition aside, and ordered the Troops to be disbanded. As the Resolve of Congress directed them to set the Expedition on foot and prosecute it solely at Continental expence, the Assembly have directed the Officers to me for the payment of the wages due for the time they were engaged.
The Assembly here have ordered one sixth part of the Militia of several Counties to reinforce the northern Army immediately. Brigr Genl Warner is to march with them. Numbers have already marched from the western Counties. 1500. Militia from the State of New Hampshire have marched for Manchester under the Command of Brigr Genl Stark. I have this day sent on to Major General Lincoln 400. Tin Camp Kettles, and 100. Tents for the use of the Troops collected & collecting under his Command, he having represented the great want thereof.
In a former Letter I observed to your Excellency that the Colonels of the several Regiments raising here, viz., Lee’s, Jackson’s & Henly’s were desirious that their Officers should be Commissioned, and asked your Excellency’s pleasure whether a List of the Names should be presented for approbation, Your Excellency did not signify your pleasure respecting this matter in your Letter in answer to mine. The Officers still desirious to have it done and the more anxious as they may be called to Action, have importuned me again to mention the matter to your Excellency. I also beg to be informed whether the Serjeant Fife, & Drum Major and the Quarter Master Serjeant in the respective Regiments are to be considered as included in the ordinary number of those Officers and consequently as belonging to particular Companies; or as distinct from & not connected with any Company.
We have just received from Portsmouth the Entrenching Tools which arrived at that place in the Amphretrite—they are most miserable things, and scarcely worth Transporting any considerable distance; they are at present at Cambridge. shall they be sent on to Springfield or Brookfield? There is also a considerable number of Granade Shells but these are also of a very bad quality. They will probably be most wanted on board the Ships.
In my last mentioning the powder sent on to Brookfield it should have been near Two instead of near Three Hundred Barrels, the exact number being one Hundred and ninety two Barrels The Arms at that place is 83. Chests.
Inclosed is the last weks Return of Lee’s & Jacksons Regiments. They are still weak—The Assembly declare their determination to take effectual Measures to complete them this session.
Colo. Jackson has inlisted a number since the last Week. I have the Honor to be very respectfully Your Excellency’s Most Obedient Servt

W. Heath

